Citation Nr: 0817203	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating, above 10 percent, for 
residuals of an injury to the right arm manifested by 
impairment of supination and pronation.

2.  Entitlement to an initial disability rating in excess of 
10 percent for the right elbow.

3.  Entitlement to an initial disability rating in excess of 
40 percent for ulnar neuropathy with atrophy and partial claw 
deformity of the right hand.

4.  Entitlement to a separate disability evaluation for a 
right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1975.

The instant appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied an increased 
rating claim for a service-connected right arm disability.


FINDINGS OF FACT

1.  There is no evidence of bony misalignment or other 
impairment of the ulna, and there is no evidence of 
limitation of pronation with motion lost beyond the last 
quarter of the arc.  

2.  Flexion of the elbow is not limited to 90 degrees.  

3.  There is no evidence of complete paralysis of the ulnar 
nerve.

4.  Considering the manifestations of pain and stiffness, 
dorsiflexion of the wrist is less than 15 degrees.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected impairment of supination and 
pronation of the right arm have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5211, 5213 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected limitation of flexion of the right 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5206 (2007).

3.  The criteria for an evaluation in excess of 40 percent 
for the service-connected ulnar neuropathy with atrophy and 
partial claw deformity of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 8616 (2007).

4.  The veteran's residuals of a right arm fracture warrant a 
separate disability rating of no more than 10 percent for 
limitation of motion of the wrist.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2006 decision, the Board of Veterans' Appeals 
(Board) denied a rating above 10 percent for impairment of 
supination and pronation of the arm and granted a separate 10 
percent rating for limitation of flexion of the elbow.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2007, the Court granted the 
parties' Joint Motion to Remand (Joint Motion).  The Board 
remanded the claim in October 2007 for further development.

While the case was in remand status, the Appeals Management 
Center in Washington, D.C., granted service connection for 
ulnar neuropathy with atrophy and partial claw deformity of 
the right hand and assigned a 40 percent disability 
evaluation.

The veteran argues that a higher disability rating is 
warranted for his right arm.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Hart and Fenderson and finds 
that staged ratings are not appropriate in this case as the 
factual findings do not show distinct time periods where any 
aspect of the service-connected right arm disabilities 
exhibited symptoms that would warrant different ratings.

The veteran was involved in an automobile accident while in 
service in March 1965.  He sustained a comminuted fracture of 
the radius and ulna of the right arm.  Shortly after the 
accident, he underwent open reduction of the right arm and 
nails were used to immobilize the fractures.  His arm was 
placed in traction to ensure proper alignment.  In September 
1965 the nails were removed, and satisfactory union of the 
bones was noted.



Impairment of supination and pronation

The veteran is currently rated 10 percent disabling for 
impairment of supination and pronation of the right arm under 
Diagnostic Code 5213.  38 C.F.R. § 4.71a (2007).  

This disability was previously rated 10 percent disabling 
under Diagnostic Code 5299-5211 as analogous to impairment of 
the ulna, specifically, malunion of the ulna with poor 
alignment.  38 C.F.R. § 4.71a.  However, as there is no 
evidence of bony misalignment, the Board found in its 2006 
decision that rating the veteran's disability under 
Diagnostic Code 5213 is more appropriate.  

The next higher, 20 percent, rating under Diagnostic Code 
5213 requires evidence of bone fusion or significant 
limitation of pronation, with motion lost beyond the last 
quarter of the arc.  The medical evidence shows no bone 
fusion:  the hand is not fixed in any position, as evidenced 
by the significant ranges of motion of the hand (see specific 
ranges of motion discussed under right elbow and wrist 
disabilities, below).  In addition, the medical evidence does 
not reveal that the veteran manifests such significant 
limitation of pronation as is required for a higher rating 
under Diagnostic Code 5213.  The medical evidence does not 
show that motion is lost beyond the last quarter of the arc.  
Normal pronation is to 85 degrees.  38 C.F.R. § 4.71a, Plate 
I.  The 2006 VA examination noted 70 degrees of pronation, 
and the 2007 VA examination noted 80 degrees of pronation.  

The Court has held that, when a Diagnostic Code, such as 
Diagnostic Codes 5206, 5213, and 5215, discussed herein, 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

During his personal hearing before the undersigned Veterans 
Law Judge in 2005, the veteran reported pain in his right arm 
so that he used his left arm for anything that required any 
weight-bearing.  The 2007 VA examination report noted that he 
reported consistent pain that averaged a 6 or 7 on a scale of 
10.  He took morphine and Naprosyn which help his pain 
symptoms.  In May 2004, the veteran reported that his pain 
was reasonably controlled by his pain medication.  

Significantly, the 2006 examiner noted pain and stiffness 
only at the end of the range of motion of pronation after 
repetitive testing.  The 2007 examiner noted pain throughout 
the active and passive ranges of motion for pronation; 
however, that examiner attributed the veteran's significant 
limitation in functional ability of the right upper extremity 
to neuropathic, not orthopedic, pain.  Repetitive testing in 
2007 was unchanged from baseline.  While this evidence does 
show that the veteran had some pain with motion, taken as a 
whole, the evidence preponderates against a higher rating 
based on DeLuca.  This is so because the 2007 examiner 
attributed the veteran's significant limitation in functional 
ability of the right upper extremity to neuropathic, not 
orthopedic, pain.  The veteran is already receiving 
compensation for such impaired sensory function, like pain, 
attributable to the neurological aspect of the veteran's 
service-connected disability under Diagnostic Code 8616, as 
explained below.  VA regulations prohibit the evaluation of 
the evaluation of the same disability under various 
diagnoses, so he cannot be compensated twice for the same 
symptoms, like pain.  38 C.F.R. § 4.14 (2007); compare Powell 
v. West, 13 Vet. App. 31, 33-34 (1999). 

The 2006 examiner was unable to comment on flare-ups as the 
veteran was not experiencing a flare-up during the 
examination.  The 2007 examiner did comment on flare-ups, 
noting that they were very painful but brief episodes that 
occurred several times a day whenever the veteran tried to 
reflexively reach for something.  Due to their brevity, these 
episodes do not warrant a higher rating.  In addition, the 
veteran denies any instability in the right upper extremity.  
See 2007 VA examination report.  

Given that his hand grip and hand intrinsics is measured at a 
4 out of 5, a higher rating is not warranted for weakness.  
Further, a higher rating for limited pronation or supination 
is not warranted for the atrophy of the first dorsal 
interosseous muscle and the hypothenar eminence under 
38 C.F.R. § 4.40 as his atrophy is already service-connected 
as part of his service-connected neurological disability of 
the right arm, discussed below.  38 C.F.R. § 4.14 (rating the 
same disability under different diagnoses is prohibited).  
Accordingly, a higher rating is not warranted with 
consideration of the DeLuca factors.

Right elbow

The veteran's service-connected right arm disability 
currently includes a 10 percent disability rating for 
limitation of flexion of the right elbow under Diagnostic 
Code 5206.  The Board granted this separate disability rating 
in its November 2006 decision with consideration of the 
DeLuca factors as the range of flexion of the elbow did not 
rise to the level of a compensable disability rating.

A higher, 20 percent, rating under Diagnostic Code 5206 
requires flexion of the elbow to be limited to 90 degrees.  
However, the preponderance of the evidence is against a 
higher rating as limitation of flexion to this degree is not 
shown by the evidence of record.  The 2006 VA examination 
report noted 10 to 105 degrees of active elbow with pain and 
stiffness.  The 2007 VA examination report noted 10 to 135 
degrees of flexion with pain onset at 135 degrees.  Given the 
recent medical evidence of a pain-free range of flexion of 
the elbow that far exceeds the range required for a 20 
percent evaluation under Diagnostic Code 5206, the 
preponderance of the evidence is against a higher rating for 
limitation of flexion of the elbow even with consideration of 
DeLuca.  Further, as noted above, the veteran is already 
receiving compensation for such impaired sensory function, 
including pain, under Diagnostic Code 8616.  38 C.F.R. § 4.14 
(2007). 

Right wrist

The Joint Motion directed the Board to readdress the question 
of entitlement to a separate evaluation under Diagnostic Code 
5215 for limitation of motion of the wrist.  VA treatment 
records note reports of pain in the wrist, and X-rays taken 
in 2000 reveal mild degenerative changes in the right wrist.  

The Board finds that a separate, 10 percent rating is 
warranted under Diagnostic Code 5215.  Diagnostic Code 5215 
provides for a sole (and thus maximum) schedular rating of 10 
percent where dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  The evidence of 
record, specifically the 2007 VA examination report shows 
that palmar flexion is from 0 to 20 degrees with pain 
throughout and that dorsiflexion is from 0 to 20 degrees, 
also with pain throughout the range of motion.  Normal palmar 
flexion of the wrist is from 0 to 80 degrees, and normal 
dorsiflexion of the wrist is from 0 to 70 degrees.  38 C.F.R. 
§ 4.71, Plate I (2007). 

With consideration of the DeLuca factors, particularly the 
veteran's reports of pain and the 2007 VA examiner's notation 
that the veteran had pain throughout the ranges of motion of 
the wrist, the Board finds that the requirements for the 10 
percent rating for Diagnostic Code 5215 have been met.  See 
Powell at 33-34.

The Board finds that a higher rating, in excess of 10 
percent, is not warranted for the service-connected right 
wrist disability.  As noted above, 10 percent is the maximum 
schedular rating under this Diagnostic Code.  If a veteran is 
in receipt of the maximum disability rating available under a 
Diagnostic Code for limitation of motion, DuLuca 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).

Ulnar neuropathy with atrophy and partial claw deformity of 
the right hand

The veteran's ulnar neuropathy with atrophy and partial claw 
deformity of the right hand is currently rated 40 percent 
disabling under Diagnostic Code 8616 for severe, incomplete 
paralysis of the ulnar nerve.  The next higher, 60 percent, 
maximum schedular rating for this Diagnostic Code requires 
complete paralysis of the ulnar nerve with the "griffin 
claw" deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers; cannot spread the fingers (or reverse); 
cannot abduct the thumb; and flexion of wrist weakened.

The preponderance of the evidence is against a higher rating 
for the service-connected ulnar neuropathy.  While he 
reported decreased sensation, pain, weakness, and muscle 
atrophy in the right arm, there is no evidence of complete 
paralysis of the ulnar nerve.  He has nearly normal strength, 
as evidenced by his 4/5 strength hand intrinsics and 4/5 
strength with hand grip noted during the 2007 VA examination.  
Further, the fact that 2005 EMG testing showed 
sprouting/reinnervation in the flexor digitorum profundus, 
abductor digit minimi, and the first dorsal interosseus, does 
not support the claim for increase.  See note above 
Diagnostic Code 8510 ("incomplete paralysis . . . indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
a partial regeneration.") (emphasis added).  In addition, 
the 2006 examiner described the claw hand deformity as 
"mild" because the fourth and fifth digits were only 
slightly flexed.

The Board has considered the application of additional 
Diagnostic Codes.  A separate, compensable rating is not 
warranted under Diagnostic Code 5207 for limitation of 
extension of the elbow as a 10 percent rating requires 
extension limited to 45 degrees.  As the 2006 and 2007 VA 
examinations revealed that the veteran only lacked 10 degrees 
of terminal extension of the elbow, the criterion is not 
satisfied.  38 C.F.R. § 4.71a, Plate I.  Likewise, as 
ankylosis is not demonstrated in the medical evidence, 
Diagnostic Codes 5205 and 5214 are not for application in 
this case.  

Extraschedular consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321 (b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's right upper 
extremity disabilities should be referred for consideration 
of an extraschedular evaluation, and has concluded that no 
such referral is warranted.  The record does not show that he 
has been hospitalized for problems with his right arm, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  During 
his 2006 VA examination, he reported that his right arm 
injury did not significantly limit his ability to perform his 
job as an IRS union chief prior to his retirement.

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, with respect to the right wrist claim, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, with regard to the right elbow and ulnar neuropathy 
claims, the veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, No. 05-0876, 
--- Vet. App. ----, 2008 WL 2081130 (May 19, 2008), the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Further, the veteran has not demonstrated that he 
has been prejudiced by defective VCAA notice.  Goodwin v. 
Peake, No. 05-0876, --- Vet. App. ----, 2008 WL 2081130 (May 
19, 2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Thus, VA's duty to notify with respect to the right elbow and 
ulnar neuropathy claims has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

With regard to the increased rating claim for supination and 
pronation disability of the right arm, the Board acknowledges 
that the correspondence sent to the veteran do not satisfy 
all the requirements of the VCAA, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
For the reasons discussed below, the error did not affect the 
essential fairness of the adjudication.  

The purpose of the notice was not frustrated.  The veteran 
had actual knowledge that in order to substantiate his claim 
he must provide medical or lay evidence demonstrating the 
effect the worsening of his disability has on his employment 
and daily life.  During his March 2005 hearing before the 
undersigned Veterans Law Judge he testified as to the impact 
of the worsening of his disability on his daily life.  During 
his 2006 VA examination, he discussed the impact of his 
disability on his employment (the veteran is currently 
retired).  

Further, with regard to the notice of the relevant Diagnostic 
Codes and disability ratings in general, a reasonable person 
could be expected to understand what was needed based on VA 
correspondence with the veteran over the course of the 
appeal.  The veteran was provided the specific requirements 
necessary for entitlement to a higher disability for 
supination and pronation of the arm as he had been provided 
with a copy of the Board's November 2006 decision that 
provided, verbatim, the criteria for a higher disability 
rating under Diagnostic Code 5213.  Further, notice as to 
disability ratings in general was provided in a May 2006 
supplemental statement of the case.  The veteran was informed 
as to the types of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) in an April 29, 2003, 
letter, and in the VCAA regulations provided in a February 
2003 statement of the case.

The post-adjudicatory notice and opportunity to develop the 
case that was provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim further served to 
render any pre-adjudicatory section 5103(a) notice error non-
prejudicial.  Based on the above, the notice deficiencies do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his or her contentions during the March 2005 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in 2006 and 
2007 in connection with these claims.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A higher rating is not warranted for impairment of supination 
and pronation of the right arm.

A higher rating is not warranted for limitation of flexion of 
the right elbow.

A higher rating is not warranted for ulnar neuropathy with 
atrophy and partial claw deformity of the right hand.

Service connection is granted for a right wrist disability, 
and a 10 percent evaluation is assigned, subject to the laws 
and regulations governing the payment of monetary benefits.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


